 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        JOHN KIM,
 8                            Plaintiff,
                                                        C18-31 TSZ
 9           v.
                                                        MINUTE ORDER
10      SANOFI PASTEUR INC.,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Defendant’s motion for sanctions, docket no. 18, is GRANTED in part and
14
     DENIED in part as follows. The Court is disappointed with the conduct of plaintiff’s
     counsel during the course of plaintiff’s deposition. Federal Rule of Civil Procedure
15
     30(c)(2) requires that objections be “stated concisely in a nonargumentative and
     nonsuggestive manner.” Plaintiff’s counsel crossed the line numerous times. The Court
16
     is nevertheless satisfied that defendant’s counsel was not impeded in receiving answers to
     appropriate questions, with some exceptions. Thus, the motion is granted in part, and
17
     defendant will be permitted to depose plaintiff via telephone for one (1) additional hour
     at a mutually convenient time prior to the close of discovery. Defendant’s motion is
18
     otherwise denied.
19        (2)     Plaintiff’s motion to compel production, docket no. 30, is GRANTED in
   part, DEFERRED in part, and DENIED in part as follows. Within seven (7) days of the
20 date of this Minute Order, defendant shall provide for in camera review the two hardcopy
   emails in dispute, dated April 18, 2016, and April 15, 2016, respectively, and identified
21 as Bates Nos. SANOFI000665, SANOFI001094, and SANOFI001077-78. The emails
   shall be electronically filed ex parte and under seal, by reference to this Minute Order and
22 without the need for any motion or stipulation to seal. The Court defers ruling on

23

     MINUTE ORDER - 1
 1 whether defendant will be required to produce one or both of these emails to plaintiff in
   either redacted or unredacted form. Plaintiff’s motion is otherwise denied without
 2 prejudice. 1 Counsel are DIRECTED to continue to meet and confer concerning the scope
   of electronically-stored information (“ESI”) as to which defendant claims either attorney-
 3 client or work-product privilege.

 4        (3)  The oral argument scheduled for November 20, 2018, at 10:00 a.m., is
     STRICKEN.
 5
         (4)    The Court DECLINES to award attorney’s fees or costs to either party in
 6 connection with the motions referenced in Paragraphs 1 and 2, above.

          (5)    All future discovery disputes in this matter shall be presented via the
 7 expedited joint motion procedure set forth in Local Civil Rule 37(a)(2). Counsel are
   encouraged to work more cooperatively to expeditiously complete discovery in this case.
 8
          (6)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record.

10           Dated this 16th day of November, 2018.

11
                                                              William M. McCool
12                                                            Clerk

13                                                            s/Karen Dews
                                                              Deputy Clerk
14

15

16

17

18

19   1
     Plaintiff’s counsel’s request that the Court review in camera every document highlighted in defendant’s
   ESI Privilege Log, Ex. 10 to Minear Decl. (docket no. 36 at 26-173), is unrealistic, unreasonable, and
20 out-of-proportion to the alleged breach of the rules relating to the assertion of privilege. Plaintiff’s
   attorney acknowledges that, with the exception of 16 entries, defendant’s 148-page ESI Privilege Log
21 contains “facially adequate descriptions” indicating that the communications being treated as privileged
   “were ‘seeking,’ ‘relaying,’ or ‘regarding’ legal advice.” Pla.’s Reply at 4 (docket no. 37). If plaintiff’s
   lawyer truly wishes to test the accuracy of these descriptions, she must substantially narrow the scope of
22 what the Court is asked to review in camera and provide a much stronger basis for the Court to invade the
   privilege asserted by defendant.
23

     MINUTE ORDER - 2
